Name: Commission Regulation (EC) NoÃ 1192/2005 of 25 July 2005 amending Regulation (EEC) NoÃ 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  national accounts;  European construction;  budget;  information technology and data processing
 Date Published: nan

 26.7.2005 EN Official Journal of the European Union L 194/3 COMMISSION REGULATION (EC) No 1192/2005 of 25 July 2005 amending Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation No 79/65/EEC of the Council of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 6(2) thereof, Whereas: (1) Article 3 of Commission Regulation (EEC) No 1915/83 (2) stipulates that the liaison agency shall forward all the farm returns to the Commission not later than nine months after the end of the accounting year to which they relate. In the light of the experience gained, it is appropriate to extend the nine-month period. (2) It is appropriate, as a transitional measure for the accounting year 2004, to give the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia a longer period for data delivery in order to allow a smooth adaptation of those Member States into the system of keeping of accounts for the purpose of determining the incomes of agricultural holdings that is new for them. (3) It is therefore necessary to amend Regulation (EEC) No 1915/83 accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 The first paragraph of Article 3 of Regulation (EEC) No 1915/83 is replaced by the following: The liaison agency shall forward to the Commission all the farm returns presented in the form laid down in Annex III to Regulation (EEC) No 2237/77. For the accounting year 2004 the farm returns shall be forwarded not later than 13 months after the end of that accounting year. However, the liaison agency in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall forward the farm returns not later than 18 months after the end of that accounting year. From the 2005 accounting year onwards the farm returns shall be forwarded not later than 12 months after the end of the accounting year in question. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ No 109, 23.6.1965, p. 1859/65. Regulation as last amended by Commission Regulation (EC) No 660/2004 (OJ L 104, 8.4.2004, p. 97). (2) OJ L 190, 14.7.1983, p. 25. Regulation as last amended by Regulation (EC) No 2204/2004 (OJ L 374, 22.12.2004, p. 40).